       Case 1:17-cv-03139-LGS-SDA Document 438 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
                                                              :
 JAMES CONTANT, et al.,                                       :
                                              Plaintiffs, :
                                                              :   17 Civ. 3139 (LGS)
                            -against-                         :
                                                              :       ORDER
 BANK OF AMERICA CORPORATION, et al., :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a preliminary settlement approval hearing was held on July 9, 2020;

        WHEREAS, at the hearing, Defendants participating in the Group Settlement (the

“Group Settling Defendants”) were directed to file a letter providing the allocation of the Group

Settlement amount across the Group Settling Defendants, or in the alternative an explanation for

why the allocation could not be provided or why it should be provided in camera.

        WHEREAS, on July 13, 2020, the Group Settling Defendants submitted a letter and an

attached appendix by email to Chambers, and requested that the letter and the appendix remain

non-public. It is hereby

        ORDERED that, by July 16, 2020, the Group Settling Defendants shall either (1)

publicly file on ECF the letter and attached appendix, redacting only the dollar amounts

identified in the appendix, and shall file on ECF ex parte and under seal the unredacted letter and

appendix; or (2) to the extent that Group Settling Defendants believe that additional redactions

are necessary, Defendants shall file an application pursuant to this Court’s Individual Rules.

Dated: July 13, 2020
       New York, New York
